NO. 12-04-00348-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


RICHARD BLAKELEY,                                    §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant pleaded guilty to indecency with a child, and the trial court assessed punishment
at imprisonment for fifteen years and a five thousand dollar fine.  We have received the trial court’s
certification showing that Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B). 
The certification is signed by Appellant and his counsel.  Accordingly, the appeal is dismissed for
want of jurisdiction.
Opinion delivered November 17, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(DO NOT PUBLISH)